          Case 7:21-cv-00883-NSR Document 21 Filed 07/21/21 Page 1 of 1




Memorandum Endorsement
                                                                                           7/21/2021
WR, et al., v. Katonah Lewisboro School District, 21-cv-883-NSR

        On May 11, 2021, the Court entered an Endorsement establishing a briefing schedule for
the parties’ motion and cross-motion for summary judgment. In relevant part, the parties were
directed to serve their moving papers on June 18, 2021, opposition papers on August 2, 2021,
and reply papers on September 1, 2021. (ECF No. 12.) The Court expressly directed the parties
not to file their motion papers until the motion was fully briefed on the reply date, i.e.,
September 1, 2021. Subsequently, after Plaintiffs requested an extension, the Court entered an
order extending the briefing schedule by one-month – i.e., moving papers to be served (not filed)
on July 19, 2021, opposition papers to be served (not filed) on September 2, 2021, reply papers
to be served on October 1, 2021, and all motion papers to be filed on October 1, 2021. (ECF No.
15.) Again the Court expressly directed the parties not to file their motion papers until the
motion was fully briefed on the reply date, i.e., October 1, 2021. Despite repeated admonitions
not to file motion papers prior to the reply date, Plaintiffs elected to file their moving papers in
support of their motion for summary judgment on July 16, 2021. (See ECF Nos. 17-20.)

         Plaintiffs’ motion for summary judgment (ECF No. 17) is DENIED without prejudice for
failure to comply with the Court’s briefing schedule. Plaintiffs are directed to re-file the motion
once it is fully briefed on October 1, 2021. Plaintiffs are further directed to carefully consult this
Court’s previous memorandum endorsements (ECF Nos. 12 & 15) and to comply with its
directions, including with respect to the provision of courtesy copies. The Clerk of the Court is
kindly directed to terminate the motion at ECF No. 17.



Dated: July 21, 2021
       White Plains, New York
